Exhibit 10.1
Artistry Publications, Inc.
239 Jianxin Road, Jiangbei District,
Chongqing, PRC 400000
[                          ], 2010
To: [                          ]
     Re: Artistry Board of Directors — Acceptance Letter
Dear [                          ]:
     Artistry Publications, Inc., a Delaware corporation (the “Company”), is
pleased to offer you a director position on its Board of Directors (the
“Board”). The Board’s purpose is to manage or direct the property, affairs and
business of the Company. The Board will meet approximately once a month.
     Should you chose to accept this position as a member of the Board, this
letter shall constitute an agreement between you and the Company and contains
all the terms and conditions relating to the services you are to provide.
     1. Term. This agreement shall be for the ensuing year, commencing on the
date of this letter, and your term as director shall continue until your
successor is duly elected and qualified. The position shall be up for
re-election each year at the annual stockholder’s meeting and upon re-election,
the terms and provisions of this agreement shall remain in full force and
effect.
     2. Services and Compensation. You shall render services in the area of
managing or directing the Company’s property, affairs and business (hereinafter
your “Duties”). You shall consult with other members of the Board at meetings
held monthly in locations designated by the Chairman of the Board of the
Company. In consideration for your service as a member of the Board, the Company
agrees to pay you an annual compensation of 12,500 shares of the Company’s
restricted common stock (the “Annual Compensation”). The Annual Compensation
shall be paid at the beginning of each term of service. Your compensation as a
director in any future periods is subject to the determination of the Board of
Directors, and may differ in future periods should you continue to serve on the
Board.

 



--------------------------------------------------------------------------------



 



     3. Services for Others. You shall be free to represent or perform services
for other persons during the term of this agreement. However, you agree that you
do not presently perform and do not intend to perform, during the term of this
agreement, similar Duties, consulting or other services for companies whose
businesses are or would be, in any way, competitive with the Company (except for
companies previously disclosed by you to the Company in writing). Should you
propose to perform similar Duties, consulting or other services for any such
company, you agree to notify the Company in writing in advance (specifying the
name of the organization for whom you propose to perform such services) and to
provide information to the Company sufficient to allow it to determine if the
performance of such services would conflict with areas of interest to the
Company.
     6. No Assignment. Because of the personal nature of the services to be
rendered by you, this agreement may not be assigned by you without the prior
written consent of the Company.
     7. Confidential Information; Non-Disclosure. In consideration of your
access to the premises of the Company and/or you access to certain Confidential
Information of the Company, in connection with your business relationship with
the Company, you hereby represent and agree as follows:
          a. Definition. For purposes of this agreement the term “Confidential
Information” means:
               i. Any information which the Company possesses that has been
created, discovered or developed by or for the Company, and which has or could
have commercial value or utility in the business in which the Company is
engaged; or
               ii. Any information which is related to the business of the
Company and is generally not known by non-Company personnel.
               iii. By way of illustration, but not limitation, Confidential
Information includes trade secrets and any information concerning products,
processes, formulas, designs, inventions (whether or not patentable or
registrable under copyright or similar laws, and whether or not reduced to
practice), discoveries, concepts, ideas, improvements, techniques, methods,
research, development and test results, specifications, data, know-how,
software, formats, marketing plans, and analyses, business plans and analyses,
strategies, forecasts, customer and supplier identities, characteristics and
agreements.
          b. Exclusions. Notwithstanding the foregoing, the term Confidential
Information shall not include:
               i. Any information which becomes generally available to the
public other than as a result of a breach of the confidentiality portions of
this agreement, or any other agreement requiring confidentiality between the
Company and you;
               ii. Information received from a third party in rightful
possession of such information who is not restricted from disclosing such
information; and

2



--------------------------------------------------------------------------------



 



               iii. Information known by you prior to receipt of such
information from the Company, which prior knowledge can be documented.
          c. Documents. You agree that, without the express written consent of
the Company, you will not remove from the Company’s premises, any notes,
formulas, programs, data, records, machines or any other documents or items
which in any manner contain or constitute Confidential Information, nor will you
make reproductions or copies of same. In the event you receive any such
documents or items by personal delivery from any duly designated or authorized
personnel of the Company, you shall be deemed to have received the express
written consent of the Company. In the event that you receive any such documents
or items, other than through personal delivery as described in the preceding
sentence, you agree to inform the Company promptly of your possession of such
documents or items. You shall promptly return any such documents or items, along
with any reproductions or copies to the Company upon the Company’s demand or
upon termination of this agreement.
          d. No Disclosure. You agree that you will hold in trust and confidence
all Confidential Information and will not disclose to others, directly or
indirectly, any Confidential Information or anything relating to such
information without the prior written consent of the Company, except as maybe
necessary in the course of his business relationship with the Company. You
further agree that you will not use any Confidential Information without the
prior written consent of the Company, except as may be necessary in the course
of your business relationship with the Company, and that the provisions of this
paragraph (d) shall survive termination of this agreement.
     10. Entire Agreement; Amendment; Waiver. This agreement expresses the
entire understanding with respect to the subject matter hereof and supersedes
and terminates any prior oral or written agreements with respect to the subject
matter hereof. Any term of this agreement may be amended and observance of any
term of this agreement may be waived only with the written consent of the
parties hereto. Waiver of any term or condition of this agreement by any party
shall not be construed as a waiver of any subsequent breach or failure of the
same term or condition or waiver of any other term or condition of this
agreement. The failure of any party at any time to require performance by any
other party of any provision of this agreement shall not affect the right of any
such party to require future performance of such provision or any other
provision of agreement.
     [Remainder of Page Left Blank Intentionally]

3



--------------------------------------------------------------------------------



 



     The Agreement has been executed and delivered by the undersigned and is
made effective as of the date set first set forth above.

            Sincerely,

ARTISTRY PUBLICATIONS, INC.

      By:           Yiyou Ran        Chief Executive Officer     

AGREED AND ACCEPTED:
 

[                         ]

4